BOND, L
This action is for a divorce on the ground of unreasonable absence on the part of defendant for the space of one year. The defendant made default, the petition was dismissed, and plaintiff appealed.
*73Practice trial. *72On the trial the evidence showed that the parties intermarried on the ninth of April, 1890, and lived together as husband and wife until December 1, 1895, when the defendant abandoned the home because he was told by his wife that there was no food in the house and requested him to go out and get some which she would cook for their breakfast. The evidence shows that the husband did not thereafter return to his wife, nor make any provision for her support; that her conduct towards him was wifely and affectionate; that she is and was a woman of good conduct and behavior, and so esteemed in the circle of friends formed by herself and husband. At the time of the trial the abandonment of thehusbandhadcontinued i or about three years. As there is not a fact nor circumstance in the record proving that the desertion of the husband was the result of a voluntary agreement on the part of the wife, or tending in any wise to impair the full force of the evidence establishing the statutory ground of divorce relied upon, as *73well as her good conduct and innocence, a decree for divorce should have been entered in the trial court. The evidence of the good conduct of the wife came from several unimpeached witnesses. It was certainly no fault of hers that the husband, whose duty it was to provide food for his family, failed to do so. As his desertion was on account of his own dereliction, she was necessarily the innocent and injured party, hence the trial judge had no right to conclude that she was n0^ an innocent and injured party, and conceding that such was his personal opinion, as it was wholly unsupported by any evidentiary basis, it did not warrant him in refusing her the relief to which she was entitled by law under the evidence in this record. TJlrey v. Hlrey, No. 7500, unreported. His judgment dismissing the petition is therefore reversed and under the evidence in this record a decree of divorce in plaintiff’s favor will be entered in this court. It is so ordered.
Judge Bland concurs; Judge Biggs dissents.